DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because:
 
the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:

Claim 18 recites “a program for casing a computer to function….”

The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se. When the broadest reasonable interpretation of a claim, covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
A claim drawn to such a computer readable medium that covers both transitory and non- transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim.
The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se. When the broadest reasonable interpretation of a claim, covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
A claim drawn to such a computer readable medium that covers both transitory and non- transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim.

Allowable Subject Matter
3.	Claims 1-17 are allowed.

                                                    Reasons for Allowance 

4.	The following is an examiner’s statement of reasons for allowance:

Cullen teaches the kiosk 120, in this example, communicates with the mobile computing device 110 via Bluetooth or another form of short range data communication. This ensures only those who are physically close to the kiosk can download the available content packet(s). This can be used to provide a form of scarcity to certain content packets (e.g., an end user must attend Coachella 2018 to obtain the Coachella 2018 content packet) and also provides advertisers with tight control of where their product is being advertised (see FIG. 2C) [0060]

Regarding claim 1, the prior does not teach and information processing apparatus comprising a control unit that performs control according to a result of recognition of a user located near a presentation screen on which an object is presented, and a result of detection of a shooting preparation movement of the user, to present a given object such that the given object does not overlap a recognition area of the user.

Regarding claim 17, the prior art does not teach and  information processing method comprising: a processor performing control according to a result of recognition of a user located near a presentation screen on which an object is presented, and a result of detection of a shooting preparation movement of the user, to present a given object such that the given object does not overlap a recognition area of the user.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following art is cited for further reference.
                               US 20130332892 to Matsuki


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/               Primary Examiner, Art Unit 2623                                                                                                                                                                                         	November 9, 2022